Case 2:01-cv-00650-AG Document 164 Filed 01/10/20 Page 1 of 2 Page ID #:23630




                    UNITED STATES COURT OF APPEALS                      FILED
                           FOR THE NINTH CIRCUIT                         JAN 10 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
TAUNO WAIDLA,                                  No.    18-99001

                Petitioner-Appellee,           D.C. No. 2:01-cv-00650-AG
                                               Central District of California,
  v.                                           Los Angeles

RON DAVIS,                                     ORDER

                Respondent-Appellant.


TAUNO WAIDLA,                                  No.    18-99002

                Petitioner-Appellant,          D.C. No. 2:01-cv-00650-AG
                                               Central District of California,
  v.                                           Los Angeles

RON DAVIS,

                Respondent-Appellee.

Before:      THOMAS, Chief Judge, and PAEZ, Circuit Judge.

       In Appeal No. 18-99002, Tauno Waidla’s request for a certificate of

appealability (Docket Entry No. 23) is granted with respect to the following

issues: (1) whether Waidla’s statements to law enforcement were admitted in

violation of his Fifth Amendment right to counsel; (2) whether Waidla received

ineffective assistance of counsel during the guilt phase, including whether counsel

was ineffective (a) in connection with the motion to suppress Waidla’s statements
Case 2:01-cv-00650-AG Document 164 Filed 01/10/20 Page 2 of 2 Page ID #:23631




to law enforcement, or (b) for advising Waidla to testify; and (3) whether the

prosecutor committed misconduct by presenting fundamentally inconsistent factual

theories at Waidla’s and his co-defendant’s trials. See 28 U.S.C. § 2253(c)(3); see

also 9th Cir. R. 22-1(e).

      The following briefing schedule governs these cross-appeals: The first

cross-appeal brief is due April 16, 2020. The second cross-appeal brief is due June

15, 2020. The third cross-appeal brief is due August 14, 2020. The reply brief is

due within 21 days after service of the third cross-appeal brief.

      Counsel in this case may access the state lodged documents by logging into

Appellate ECF and then choosing Reports > PACER Report.

      The Clerk will serve on Waidla a copy of the “After Opening a Case -

Counseled Cases” document.




                                          2
